Name: 2011/334/Euratom: Council Decision of 21 November 2006 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission of the European Communities and the Government of the Republic of Korea in the field of fusion energy research
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  electrical and nuclear industries;  international affairs;  energy policy;  European construction
 Date Published: 2011-06-11

 11.6.2011 EN Official Journal of the European Union L 154/1 COUNCIL DECISION of 21 November 2006 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission of the European Communities and the Government of the Republic of Korea in the field of fusion energy research (2011/334/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, second paragraph thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has, in accordance with directives of 14 April 2006 from the Council, conducted negotiations on an Agreement for cooperation between the European Atomic Energy Community represented by the Commission of the European Communities and the Government of the Republic of Korea in the field of fusion energy research. (2) The conclusion, by the Commission, of the Agreement should be approved, HAS DECIDED AS FOLLOWS: Sole Article The conclusion, by the Commission, for and on behalf of the European Atomic Energy Community, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission of the European Communities and the Government of the Republic of Korea in the field of fusion energy research, is hereby approved. The text of the Agreement is attached to this Decision. Done at Brussels, 21 November 2006. For the Council The President U.-M. WIDEROOS